Citation Nr: 1136524	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1954 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2008 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the Board's August 2008 decision, and remanded this case to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.900(c) (2011).  The Board notes that, in a letter dated in August 2011, the appellant acknowledged receipt of the Court's decision and again requested expeditious handling of her appeal.


FINDINGS OF FACT

1.  According to the official death certificate, the Veteran died on March [redacted], 2005, of cardio-respiratory arrest and a myocardial infarction.

2.  At the time of his death, the Veteran was service connected for residuals of left acromioclavicular joint dislocation with healed fracture deformity on the distal third of the left clavicle, rated as 20 percent disabling; and for residuals of a fifth metacarpal fracture deformity of the right hand, rated as 0 percent disabling.

3.  The evidence does not establish that the Veteran was exposed to Agent Orange or other herbicide agents during his active service.

4.  No competent evidence has been submitted or identified to demonstrate that the Veteran's death was related to his military service or to his service-connected disabilities.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service, nor is there a basis for a presumption that his cause of death was so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1113, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In May 2005 VA sent the appellant a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the appellant that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

The Board finds that the content of the letter provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2005 rating decision, March 2006 SOC, and January 2007 SSOC explained the basis for the RO's action, and the SOC and SSOC provided her with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

In the context of a claim for dependency and indemnity compensation based upon service connection for the cause of a Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are particularized notice obligations with respect to a claim for dependency and indemnity compensation (DIC), there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  The Board finds that in the present case the requirements of the VCAA notice under the Hupp decision were fulfilled in the May 2005 letter to the appellant.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in a September 2007 letter which VA sent to the appellant.

With regard to VA's duty to assist, the Board finds that a medical opinion is not necessary to satisfy the duty to assist in this case.  There are no competent medical opinion evidence or records which support the appellant's contention that her husband's death from cardiorespiratory arrest due to myocardial infarction is related to service or to his service-connected disorders of left acromioclavicular joint dislocation with healed fracture deformity on the distal third of the left clavicle and residuals of a fifth metacarpal fracture deformity of the right hand.  Moreover, given the lack of in-service treatment related to the Veteran's heart and the relative paucity of medical documentation associated with the claims file for the more than 30 years which elapsed between the Veteran's active service and his death, there is no reasonable possibility that obtaining a medical opinion would substantiate the appellant's claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010), a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including cardiovascular disease and endocarditis (which covers valvular heart disease), when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a Veteran's death was service connected, his surviving spouse is generally entitled to DIC.  See 38 U.S.C.A. § 101.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

The appellant's husband retired from the U.S. Navy with more than 181/2 years of service in 1973.  His DD Form 214N lists the Vietnam Service Medal (VSM) among his awards and decorations.  At the time of his death in 2005, he had service connection in effect for residuals of left acromioclavicular fracture/dislocation, evaluated as 20 percent disabling; and residuals of fracture, right 5th metacarpal, rated at 0 percent.

In this case, the appellant contends that some event or illness in service caused or led to her husband's death.  As stated above, the Veteran's death certificate states that he died from cardio-respiratory arrest and a myocardial infarction.  The appellant asserts that the Veteran's death should be service connected because of the presumption in the law that veterans of Vietnam service were exposed to Agent Orange, and that such exposure contributed to his death.

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  The Court, in its November 2011 Memorandum Decision, noted that the regulation had been amended after the Board's previous decision in this case, adding, in pertinent part, ischemic heart disease.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (now codified at 38 C.F.R. § 3.309(e)). 

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(1)A), (f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation, in Haas v. Nicholson, 20 Vet. App. 257 (2006) and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rehearing denied, 544 F.3d 1306 (2008).  In its May 2008 decision, the Federal Circuit Court found that VA reasonably had interpreted the statute and regulation as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service, and noted (quoting from a Presidential Executive Order) that the receipt of the Vietnam Service Medal alone does not establish service in Vietnam.  Haas, 525 F.3d at 1188.  The Supreme Court declined to review the case, and the decision of the Federal Circuit in Haas v. Peake is now final.  See Haas v. Peake, 129 S. Ct. 1002 (2009).  

In this regard, the appellant argues that a presumption of exposure to herbicides is warranted in the present case.  The Veteran's History of Assignments, Form NAVPERS 601-5, shows no service within the borders of the Republic of Vietnam or in the waters immediately adjacent thereto, although he was assigned to the USS Worden (DLG/CG-18), a Navy cruiser, from July to August 1972, and an Internet search indicates that vessel had cruises in the vicinity of Southeast Asia during the Vietnam era.  However, there is no indication that the ship docked, moored, or anchored in Vietnam or traveled to the inland waterways.  Therefore, the Veteran's service on the USS Worden does not qualify as service within the land borders of Vietnam.  See Haas, 525 F.3d at 1188.  As noted, he did receive the Vietnam Service Medal.  Under Haas, that decoration and the Veteran's service off the coast of Vietnam do not invoke a presumption that he was exposed to Agent Orange.  Indeed, the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  Therefore, receipt of the Vietnam Service Medal is not per se verification of service in Vietnam.  Accordingly, the list of herbicide-presumptive disabilities is inapplicable to the appellant's case.  Furthermore, the record does not contain direct evidence that the Veteran was exposed to herbicide agents while off the coast of Vietnam. 

In its November 2011 Memorandum Decision, the Court noted that VA has extended the presumption of herbicide exposure based on Vietnam service to benefit certain Navy personnel.  The VA Adjudication Procedure Manual M21-1 (rewritten version) (M21-1MR), describes the distinction between veterans who served aboard large ocean-going ships which operated on the offshore waters of Vietnam, who are often referred to as "blue water" veterans because of the blue color of the deep offshore waters; and "brown water" veterans, who served aboard smaller vessels, such as river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  The Court referred to a Compensation and Pension Bulletin, dated in January 2010, which has been incorporated in the Manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10kk (2011), entitled "Considering Claims Based on Service Aboard Ships Offshore the RVN."  The  manual refers to a list of ships to be considered in such claims, entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The Board has reviewed that list, and finds that the Veteran's vessel, the USS Worden, does not fall within the scope of the manual's provisions.

After a careful review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death has not been established.  Review of the service treatment records does not show that a heart disorder was present in service, and the first diagnosis of a cardiovascular disorder was many years later in January 2002 when he was diagnosed with hypertension/polyarthritis/hypokalemia.  In addition, there is no indication from the Veteran's medical records that his service-connected residuals of left acromioclavicular joint dislocation with healed fracture deformity on the distal third of the left clavicle and residuals of a fifth metacarpal fracture deformity of the right hand contributed to his death.  Therefore, service connection for the cause of death cannot be granted on a direct basis.

We recognize the arguments advanced by the appellant to the effect that the cause of the Veteran's death was service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in the present case the appellant has not demonstrated that she is competent to authoritatively state that the Veteran's death in 2005 was related to his active service from 1954 to 1973. 

Thus, although the Board is sympathetic with the appellant's loss of her husband, we find a lack of sufficient evidence to warrant a favorable decision.  The appellant has not submitted or identified any competent evidence to provide a nexus between any in-service injury or disease and the conditions which caused or contributed to the cause of the Veteran's death.  The preponderance of the evidence is therefore against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


